DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination -under 3 7 CFR 1.114

1.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 05/02/2022 has been entered.

Claim Rejections - 35 USC § 112
2.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

             Claims 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this instant, it is unclear what constitute “a temperature difference AT1, between a geometric center formed by the adjacent bars and a point at which each of the adjacent bars is located, being less than 0.5 °C” as recited in claim 42; and “a temperature difference AT2, between the geometric center formed by the adjacent bars and an edge portion of the vacuum adiabatic body, being less than 0.5 0C” as recited in claim 43.
            The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


            Claims 21-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 23, 26 and 30, call for the limitation of “a component”. It is unclear what constitutes the “component”, since the instance specification has disclosed wherein the component includes at least one of a controller, a coupling part, a heating source part, a through hole, a controller coupling part, a refrigerant conduit passes through the hole or a cavity coupling part.  
Claim 32, calls for the limitation of “the component includes a heating source part, the heating source part being connected with the machine room cover such that a cooling action is performed”. It is unclear what constitutes the “heating source part”.

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 21-24, 26-30, 36-41 and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann (U.S. Patent No.: 5,168,718), hereinafter referred to as Bergmann ‘718, in view of JUNG (U.S. PG Pub No.: 2013/0105496 A1), hereinafter referred to as JUNG ‘496.

Regarding claim 1,  Bergmann ‘718 discloses a refrigerator (10)  for a vehicle, comprising: a compartment (15) {see as shown in Figs. 2 and 4: Col 2, lines 51- 64}; a machine room provided at a side of the compartment {as shown in Fig. 4: wherein evaporator is located within a machine room}; a compressor provided in the machine room to compress a refrigerant {see Col 3, lines 28-32}; a condenser provided in the machine room to condense the refrigerant {see Col 3, lines 34-38}; an evaporator provided in the compartment to evaporate the refrigerant and thereby to cool the compartment {see Col 3, lines 34-38}; a machine room cover (MRC) covering an inner space of the machine room {see annotated Figs. 1-2}; and a controller (23) mounted on the machine room cover {as shown in Fig. 2: Col 3, lines 38-39 and Col 4, lines 7-9}, wherein the compartment includes a adiabatic wall (I) for insulation {see as shown in  Figs. 1 and 4: Col 3, lines 46-57}, wherein the controller is provided on a stepped portion (SP) of the machine room cover {as shown in annotated Fig. 2}. 
However, Bergmann ‘718 fails to explicitly disclose the limitation of wherein the compartment includes a vacuum adiabatic wall for insulation.
JUNG ‘496 teaches: the concept of the compartment includes a vacuum adiabatic wall (120) for insulation {as shown in Figs. 3-4: ¶ [0054]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bergmann ‘718 adiabatic wall by the adiabatic wall of JUNG ‘496 so as to include the use of a vacuum adiabatic wall, in order to facilitate a compact-sized refrigeration compartment {JUNG ‘496 – [0007-0011]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bergmann ‘718 in view of JUNG ‘496 to obtain the invention as specified in claim 1.
Regarding claim 2, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the refrigerator according to claim 1, Bergmann ‘718 disclose wherein an outer surface (C) of the compartment defines at least one inner surface (10) of the machine room such that the outer surface of the compartment and the machine room cover define the inner space of the machine room {as shown in annotated Figs. 2 and 4}.  

Regarding claim 4, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the refrigerator according to claim 1, Bergmann ‘718 disclose wherein the controller is provided on a top surface of the machine room cover and coupled to an outside surface of the machine room cover {as shown in annotated Figs. 2 and 4}.  

Regarding claim 6, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the refrigerator according to claim 1, Bergmann ‘718 disclose wherein a compressor control circuit controlling the compressor is provided in the controller, and wherein the controller having the compressor control circuit is exposed outside the machine room {see Col 3, lines 28-39 and Col 4, lines 5-12}.  

Regarding claim 21,  Bergmann ‘718 discloses a adiabatic body (12) comprising; a first plate {as shown in Figs. 2 and 3: Col 3, lines 52-57}; a second plate {as shown in Figs. 2 and 3: Col 3, lines 52-57}; and a space part provided between the first plate and the second plate{as shown in Figs. 2 and 3: Col 3, lines 52-57, wherein a thermal insulation material located between the walls space}, wherein the adiabatic body is configured to form a compartment (15), the compartment accommodating a product {see as shown in Figs. 2 and 4: Col 2, lines 51- 64}, wherein a machine room is positioned at a side of the compartment (MR), wherein a machine room cover (MRC) is positioned to cover the machine room, and wherein a component (23) is provided on a stepped portion  (SP) of the machine room cover {as shown in annotated Figs. 1-2 and 4:  Col 2, lines 51-64 and Col 4, lines 7-9}. 
However, Bergmann ‘718 fails to explicitly disclose a vacuum adiabatic body, and a vacuum space part provided between the first plate and the second plate.
JUNG ‘496 teaches: the concept of a vacuum adiabatic body (Figs. 3-4), and a vacuum space (130) part provided between the first plate (110) and the second plate (120) {see ¶¶ [0054-0056].
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bergmann ‘718 adiabatic body by the adiabatic body of JUNG ‘496 so as to include the use of a vacuum adiabatic body, and a vacuum space part provided between the first plate and the second plate, in order to facilitate improve insulation and compact-sized refrigeration compartment {JUNG ‘496 – ¶¶ [0012] and [0038]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bergmann ‘718 in view of JUNG ‘496 to obtain the invention as specified in claim 21.

Regarding claim 22, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 21, Bergmann ‘718 discloses wherein the component includes at least one of a controller (23) {see Col 4, lines 7-9}, a coupling part, a heating source part, or a through hole.  

Regarding claim 23,  Bergmann ‘718 discloses a adiabatic body (12) comprising; a first plate{as shown in Figs. 2 and 3: Col 3, lines 52-57}; a second plate{as shown in Figs. 2 and 3: Col 3, lines 52-57}; and a space part provided between the first plate and the second plate{as shown in Figs. 2 and 3: Col 3, lines 52-57, wherein a thermal insulation material located between the walls space}; wherein the adiabatic body is configured to form a compartment (15), the compartment accommodating a product {see as shown in Figs. 2 and 4: Col 2, lines 51- 64}, 4Serial No. 16/482,194Docket No. HI-1475 Reply to Office Action of wherein a machine room (MR) is positioned at a side of the compartment, wherein a first cover (MRC) is positioned to cover the machine room and a second cover (14) is spaced apart from the first cover {as shown in annotated Fig. 2: Col 2, lines 59-64}.
However, Bergmann ‘718 fails to explicitly disclose a vacuum adiabatic body, and a vacuum space part provided between the first plate and the second plate; and wherein a component is provided in a space between the first cover and the second cover.
JUNG ‘496 teaches: the concept of a vacuum adiabatic body (Figs. 3-4), and a vacuum space (130) part provided between the first plate (110) and the second plate (120) {see ¶¶ [0054-0056].
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bergmann ‘718 adiabatic body by the adiabatic body of JUNG ‘496 so as to include the use of a vacuum adiabatic body, and a vacuum space part provided between the first plate and the second plate, in order to facilitate improve insulation and compact-sized refrigeration compartment {JUNG ‘496 – ¶¶ [0012] and [0038]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bergmann ‘718 in view of JUNG ‘496 to obtain the invention as specified in claim 23.

Regarding claim 24, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 23, Bergmann ‘718 discloses wherein the component includes at least one of a controller (23) {see Col 4, lines 7-9}, a coupling part, a heating source part, or a through hole. 
 
Regarding claim 26,  Bergmann ‘718 discloses a adiabatic body (12) comprising; a first plate {as shown in Figs. 2 and 3: Col 3, lines 52-57}; a second plate {as shown in Figs. 2 and 3: Col 3, lines 52-57}; and a space part provided between the first plate and the second plate {as shown in Figs. 2 and 3: Col 3, lines 52-57, wherein a thermal insulation material located between the walls space}, wherein the adiabatic body is configured to form a compartment (15), the compartment accommodating a product {see as shown in Figs. 2 and 4: Col 2, lines 51- 64}, wherein a machine room (MR) is positioned at a side of the compartment, 5Serial No. 16/482,194Docket No. HI-1475 Reply to Office Action of wherein a machine room cover (MRC) is positioned to cover the machine room, and wherein air heat-exchanged with a component (23) is introduced (21) into the machine room, the component being positioned adjacent to the machine room cover {as shown in annotated Fig. 2: Col 3, lines 41-45}.
However, Bergmann ‘718 fails to explicitly disclose a vacuum adiabatic body, and a vacuum space part provided between the first plate and the second plate.
JUNG ‘496 teaches: the concept of a vacuum adiabatic body (Figs. 3-4), and a vacuum space (130) part provided between the first plate (110) and the second plate (120) {see ¶¶ [0054-0056].
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bergmann ‘718 adiabatic body by the adiabatic body of JUNG ‘496 so as to include the use of a vacuum adiabatic body, and a vacuum space part provided between the first plate and the second plate, in order to facilitate improve insulation and compact-sized refrigeration compartment {JUNG ‘496 – ¶¶ [0012] and [0038]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bergmann ‘718 in view of JUNG ‘496 to obtain the invention as specified in claim 26.
 
 Regarding claim 27, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 26, Bergmann ‘718 discloses wherein the component includes at least one of a controller (23) {as shown in annotated Figs. 1-2:  Col 4, lines 7-9}, a coupling part, a heating source part, or a through hole.  

Regarding claim 28, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 26, Bergmann ‘718 discloses where air having passed through an air inlet (21) is introduced to the component, the air inlet being defined as an opening through which external air is introduced {as shown in annotated Fig. 2: Col 3, lines 41-45}. 

 Regarding claim 29, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 26, where the air passed through the inner space of the machine room is discharged through an air outlet (22), the air outlet being defined as an opening through the air heat-exchanged with the component is discharged from the inner space of the machine room {as shown in annotated Fig. 2: Col 3, lines 41-45}.  

Regarding claim 30,  Bergmann ‘718 discloses a adiabatic body comprising; a first plate; a second plate; a space part provided between the first plate and the second plate; wherein the adiabatic body is configured to form a compartment (15), the compartment accommodating a product {see as shown in Figs. 2 and 4: Col 2, lines 51- 64}, wherein a machine room (MR) is positioned at a side of the compartment, wherein a machine room cover (MRC) is positioned to cover the machine room, and wherein a component (23) is connected to the machine room cover {as shown in annotated Figs. 1-2 and 4:  Col 2, lines 51-64}.  
However, Bergmann ‘718 fails to disclose the limitations of 6Serial No. 16/482,194Docket No. HI-1475 a vacuum adiabatic body comprising: a vacuum space part provided between the first plate and the second plate; and Reply to Office Action of a support configured to maintain a distance between the first plate and the second plate, the support being positioned next to the first plate.
JUNG ‘496 teaches: the concept of a vacuum space part (130) provided between the first plate and the second plate; and a support (150) configured to maintain a distance between the first plate and the second plate, the support being positioned next to the first plate {as shown in Fig. 3: ¶¶ [0078-0079]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bergmann ‘718 adiabatic body by the adiabatic body of JUNG ‘496 so as to include a vacuum adiabatic body comprising: a vacuum space part provided between the first plate and the second plate; and Reply to Office Action of a support configured to maintain a distance between the first plate and the second plate, the support being positioned next to the first plate, in order to make the strength and rigidity of body stronger to endure certain vacuum pressure {JUNG ‘496 – ¶ [0097]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bergmann ‘718 in view of JUNG ‘496 to obtain the invention as specified in claim 30.

Regarding claim 36, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 30, Bergmann ‘718 as modified by JUNG ‘496 further discloses the limitations of wherein the support includes a bar extending (150) in a height direction of the vacuum space, a support plate (160) extending in a width direction of the vacuum space, and a porous material (200) in the vacuum space {as shown in Fig. 3: ¶¶ [0015-0017], [0021], [0048], [0068-0069], [0071-0072], [0076-0077] and [0079-0081]}.  

Regarding claim 37, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 30, Bergmann ‘718 as modified by JUNG ‘496 further discloses the limitations of wherein when at least one of the support plate and the bar is positioned in the vacuum space, a vacuum pressure V is defined in the vacuum space such that 1.8X10^(-6) Torr < V < 2.65X10^(-1) Torr {see ¶¶ [0070] and [0075]}. 
 
Regarding claim 38, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 37, Bergmann ‘718 as modified by JUNG ‘496 further discloses the limitations of wherein the vacuum pressure V is defined such that 4.5X10^(-3) Torr < V < 2.65X10^(-1) Torr {see ¶¶ [0070] and [0075]}.  

Regarding claim 39, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 38, Bergmann ‘718 as modified by JUNG ‘496 further discloses the limitations of wherein the vacuum pressure V is defined such that 1.2X10^(-2) Torr < V <2.65X10^(-1) Torr {see ¶¶ [0070] and [0075]}. 
 
Regarding claim 40, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 30, Bergmann ‘718 as modified by JUNG ‘496 further discloses the limitations of wherein when the porous material is positioned in the vacuum space, and a vacuum pressure V is defined in the vacuum space such that 2.0 X10^(-4) Torr < V < 4.7 X10^(-2) Torr {see ¶¶ [0070] and [0075]}.  

Regarding claim 41, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 30, Bergmann ‘718 as modified by JUNG ‘496 further discloses the limitations of wherein a material of the support includes a resin or a material selected from the group consisting of polycarbonate (PC), glass fiber PC, low outgassing PC, polyphenylene sulfide (PPS), and liquid crystal polymer (LCP) {see ¶¶ [0102] and [0105-0106]}.  
Regarding claim 48, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 30, Bergmann ‘718 as modified by JUNG ‘496 further discloses the limitations of wherein a gas in the vacuum space is exhausted by a vacuum pump while the vacuum space is being baked during Δt1 {see ¶ [0109]}.  

Regarding claim 49, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 30, Bergmann ‘718 as modified by JUNG ‘496 further discloses the limitations of wherein a getter is activated while the vacuum space is being disconnected from the vacuum pump and being baked during Δt2, the getter being placed in the vacuum space {see ¶¶ [0020], [0107-0111] and [0113-0115]}.

Regarding claim 50, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 30, Bergmann ‘718 as modified by JUNG ‘496 further discloses the limitations of wherein a gas in the vacuum space is exhausted by a vacuum pump while the vacuum space being baked during Δt1, and the gas in the vacuum space is absorbed by a getter while the vacuum space is being baked during Δt2, the Δt1 is larger than the Δt2 {see ¶¶ [0020], [0107-0111] and [0113-0115]}.  

Regarding claim 51, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 50, Bergmann ‘718 as modified by JUNG ‘496 further discloses the limitations of wherein a maximum of a vacuum pressure in the vacuum space during the Δt2 is smaller than a maximum of a vacuum pressure in the vacuum space during the Δt1 {see ¶¶ [0020] and [0113]}.  

Regarding claim 52, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 50, Bergmann ‘718 as modified by JUNG ‘496 further discloses the limitations of wherein a minimum of a vacuum pressure in the vacuum space during the Δt2 is smaller than a minimum of a vacuum pressure in the vacuum space during the Δt1 {see ¶¶ [0020] and [0113]}.

Claims 7-9, 32- 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann ‘718 in view of JUNG ‘496, further in view of Hamaoka et al. (U.S. Patent No.: 6,704,202 B1), hereinafter referred to as Hamaoka et al. ‘202.

Regarding claim 7, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the refrigerator according to claim 1, except the limitations of wherein the controller comprises: a control board; and a heat sink exposed to an outside of the controller.  
Hamaoka et al. ‘202 teach: the concept of the controller comprises: a control board (1) {as shown in Figs. 1, 4 and 7: Col 2, line 44 through Col 3, line 17}; and a heat sink (2) exposed to an outside of the controller {as shown in Figs. 1, 4 and 7: Col 2, line 44 through Col 3, line 17}. 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bergmann ‘718 controller by the controller of Hamaoka et al. ‘202 so as to include a control board and a heat sink exposed to an outside of the controller, in order to restrains the temperature rise of the controller {Hamaoka et al. ‘202 – Col 3, lines 14-16}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bergmann ‘718 in view of Hamaoka et al. ‘202 to obtain the invention as specified in claim 7.

Regarding claim 8, the combination of Bergmann ‘718, JUNG ‘496 and Hamaoka et al. ‘202 disclose and teach the refrigerator according to claim 7, Bergmann ‘718 as modified by Hamaoka et al. ‘202 further disclose the limitations of wherein a compressor control circuit (25) and a temperature sensor (61) are provided on a heat sink pad  (1) of the control board (4), and wherein the heat sink (2) is provided above the heat sink pad {as shown in Figs. 1-3, 6-7 and 9: Col 4, lines 7-26 and Col 5, lines 20-37}.  

Regarding claim 9, the combination of Bergmann ‘718, JUNG ‘496 and Hamaoka et al. ‘202 disclose and teach the refrigerator according to claim 8, Bergmann ‘718 as modified by Hamaoka et al. ‘202 further disclose the limitations of wherein a DC-DC converter (21) and a diode (21A) are provided on the heat sink pad {as shown in Fig. 1-2: Col 4, lines 34-41}. 

Regarding claim 32, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 30, except the limitations of wherein the component includes a heating source part, the heating source part being connected with the machine room cover such that a cooling action is performed.  
Hamaoka et al. ‘202 teach: the concept of the component (Fig. 1) includes a heating source part (3), the heating source part being connected with the machine room cover such that a cooling action is performed {see Col 2, lines 57-61, Col 3, lines 14-18 and Col 4, line 34-41}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bergmann ‘718 controller by the controller of Hamaoka et al. ‘202 so as to include a heating source part, in order to facilitate power control {Hamaoka et al. ‘202 – Col 2, lines 57-59}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bergmann ‘718 in view of Hamaoka et al. ‘202 to obtain the invention as specified in claim 32.

Regarding claim 33, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 30, except explicitly wherein the component includes a cavity coupling part for coupling the machine room cover to the compartment.  
Hamaoka et al. ‘202 teach: the concept of the component (Fig. 1) includes a cavity coupling part (11) for coupling the compartment {as shown in Fig. 1: Col 3, lines 24-29).
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bergmann ‘718 controller by the controller of Hamaoka et al. ‘202 so as to include a cavity coupling part, in order to facilitate mounting/attachment of the component to any chosen unit {Hamaoka et al. ‘202 – Col 3, lines 24-29}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bergmann ‘718 in view of Hamaoka et al. ‘202 to obtain the invention as specified in claim 33.

Regarding claim 34, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 30, except the limitation of wherein the component includes a controller coupling part for coupling a controller to the machine room cover.  
Hamaoka et al. ‘202 teach: the concept of the component (Fig. 1) includes a controller coupling part (11) for coupling a controller (Fig. 1) to a unit {as shown in Fig. 1: Col 3, lines 24-29).
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bergmann ‘718 controller by the controller of Hamaoka et al. ‘202 so as to include a controller coupling part, in order to facilitate mounting/attachment of the component to any chosen unit {Hamaoka et al. ‘202 – Col 3, lines 24-29}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bergmann ‘718 in view of Hamaoka et al. ‘202 to obtain the invention as specified in claim 34.

Regarding claim 35, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 30, Bergmann ‘718 discloses wherein the component includes a controller (23) {as shown in annotated Figs. 1-2:  Col 4, lines 7-9}.
However, Bergmann ‘718 fails to disclose the limitations of the controller providing a compressor driving circuit such that a space of the machine room is more compact.  
Hamaoka et al. ‘202 teach: the concept of the controller (Fig. 1) providing a compressor driving circuit (28) such that a space of the machine room is more compact {see Col 4, lines 7-26}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bergmann ‘718 controller by the controller of Hamaoka et al. ‘202 so as to include a compressor driving circuit, in order to facilitate control of the rotational speed of the compressor {Hamaoka et al. ‘202 – Col 4, lines 7-12}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bergmann ‘718 in view of Hamaoka et al. ‘202 to obtain the invention as specified in claim 35.

Claims 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann ‘718 and JUNG ‘496 as applied to claim 30 above, further in view of Uraguchi et al. (U.S. PG Pub No.: 2016/0341360 A1), hereinafter referred to as Uraguchi et al. ‘360.

Regarding claim 44, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 30, except further disclose the limitations of comprising a radiation resistance sheet to reduce heat radiation between the first and second plates through the vacuum space, the radiation resistance sheet being positioned next to the first plate.
Uraguchi et al. ‘360 teach: the concept of a radiation resistance sheet (5) to reduce heat radiation between the first (31) and second (41) plates through the vacuum space (20), the radiation resistance sheet being positioned next to the first plate {as shown in Figs. 1-2: ¶¶ [0027-0028]}.
 Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bergmann ‘718 as modified by JUNG ‘496 to include the use of a radiation resistance sheet, in order to prevent thermal transfer due to thermal radiation in the vacuum space {Uraguchi et al. ‘360 – ¶ [0027]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bergmann ‘718 as modified by JUNG ‘496 in view of Uraguchi et al. ‘360 to obtain the invention as specified in claim 44.
 Regarding claim 45, the combination of Bergmann ‘718, JUNG ‘496 and Uraguchi et al. ‘360 disclose and teach the vacuum adiabatic body according to claim 44, Bergmann ‘718 as modified by JUNG ‘496 in view of Uraguchi et al. ‘360 further disclose the limitations of wherein the radiation resistance sheet is provided in a plate shape over an area of the vacuum space {as shown in Figs. 1-2}.

  Regarding claim 46, the combination of Bergmann ‘718 and JUNG ‘496 disclose and teach the vacuum adiabatic body according to claim 30, except the limitations of comprising a conductive resistance sheet provided to prevent heat conduction between the first plate and the second plate, the conductive resistance sheet being connected to the first plate.  
Uraguchi et al. ‘360 teach: the concept of a conductive resistance sheet (5) to reduce heat radiation between the first (31) and second (41) plates through the vacuum space (20), the conductive resistance sheet being positioned next to the first plate {as shown in Figs. 1-2: ¶¶ [0027-0029]}.
 Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bergmann ‘718 as modified by JUNG ‘496 to include the use of a conductive resistance sheet, in order to prevent thermal transfer due to thermal radiation in the vacuum space {Uraguchi et al. ‘360 – ¶ [0027]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bergmann ‘718 as modified by JUNG ‘496 in view of Uraguchi et al. ‘360 to obtain the invention as specified in claim 46.

Regarding claim 47, the combination of Bergmann ‘718, JUNG ‘496 and Uraguchi et al. ‘360 disclose and teach the vacuum adiabatic body according to claim 46, except the limitations of wherein the conductive resistance sheet has: a smaller thickness than the first plate, or a heat conduction distance that is longer than a linear distance of each of the first and second plates.  
However, the thickness of the conductive resistance sheet is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the desired smaller thickness. Therefore, since the general conditions of the claim, i.e. the thickness of the conductive resistance sheet, was disclosed as shown in Fig. 2 of Uraguchi et al. ‘360cited reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to form the conductive resistance sheet having a smaller thickness than the first plate.

Allowable Subject Matter
4.       Claims 25 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130029082 A1 to Park; Rae Jun.
US 20120104923 A1 to Jung; Wonyeong et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
05/12/2022